Exhibit 10.22

SERVICE AGREEMENT



THIS AGREEMENT is executed by and between The Topps Company, Inc. with offices
at One Whitehall Street, New York, NY 10004-2109 (hereinafter "Company"), and
National Football League Players Incorporated ("Players Inc"), a for-profit
corporation organized under the laws of the Commonwealth of Virginia, having its
principal place of business at 2021 L Street, N.W., Suite 500, Washington, D.C.,
20036. This Agreement shall be effective as of March 1, 2007.

REPRESENTATIONS.

Players Inc represents that the National Football League Players Association
("NFLPA") has entered into certain contracts with Company wherein NFLPA has
authorized and will authorize Company to utilize the Group Licensing Rights (as
defined in the Licensing Agreement between NFLPA and Company, effective March 1,
2007 (hereinafter "Licensing Agreement"), the Names, and/or the Logo.

Players Inc represents that it has entered into an agreement with NFLPA,
effective March 1, 2007 (hereinafter "NFLPA Agreement"), to provide various
services with respect to the use of certain Group Licensing Rights pursuant to
the Licensing Agreement.

DESCRIPTION OF SERVICES.

Players Inc shall perform, as described herein, such services required to
implement and enforce this Licensing Agreement and the NFLPA Agreement. Such
services shall include, but are not limited to, the following:

NEGOTIATIONS AND APPROVALS.

With respect to rights licensed under the Licensing Agreement, Company agrees
and acknowledges that Players Inc shall review and approve or disapprove in
writing the specific manner in which such rights are to be used on the licensed
products in question under such Licensing Agreement.

In the event Company is interested in seeking an individual player's personal
endorsement, Company agrees and acknowledges that Players Inc shall review and
approve or disapprove in writing such endorsement, provided the individual
player personally approves such endorsement. Company acknowledges that all
contact between Company and such player or player's agent shall be made by

--------------------------------------------------------------------------------



Players Inc. Company further agrees and acknowledges that any player who is
committed individually by contract for products or services competitive with
those of Company may be required to cease from further inclusion in this
Agreement and the Licensing Agreement; provided, however, that the use of such
player for such products and services shall be on an individual basis and shall
not be combined with the use of five or more other NFL players.

With respect to the promotion by Company of the sale of licensed products under
the Licensing Agreement, Company agrees and acknowledges that Players Inc agrees
to review and approve or disapprove in writing such promotions. Company further
agrees and acknowledges that any promotions using the licensed products covered
by the Licensing Agreement as premium items shall require a separate agreement,
to be negotiated by Players Inc, between NFLPA and Company or other sponsor of
the promotion, with separate terms and conditions, and nothing contained herein
shall obligate NFLPA, Players Inc, or Company to enter into such an agreement.

Company agrees to notify Players Inc of any infringement by others of the rights
granted by the Licensing Agreement. Company also agrees and acknowledges that
Players Inc shall completely investigate whether or not any action shall be
taken on account of any such infringement. Further, in the event Company
requests Players Inc's approval of any suit or action by Company on account of
any such infringement, Company further agrees and acknowledges that Players Inc
shall completely investigate Company's request.

The list of players for whom Players Inc has group licensing authorization (the
"Player Agreement Report") is available to Company via the Internet at
www.nflplayers.com/licensee with Company's "user name" and "password." In
addition, Players Inc may secure authorization from players not listed on the
Player Agreement Report, including but not limited to retired players.
Notwithstanding the foregoing:

By February 1 of each calendar year covered by this Agreement, Company shall
submit to Players Inc a proposed list of players' names for inclusion in the
licensed product(s) for the upcoming football season. Company shall
cross-reference its player list against the current Player Agreement Report.
After cross-referencing the lists,

2

--------------------------------------------------------------------------------



Company must submit its proposed final player list to Players Inc for approval.
With regard to jersey numbers for active players, it is Company's sole
responsibility to cross-reference its player list against player rosters posted
on www.nfl.com. If applicable, jersey numbers for retired players must be
submitted to Players Inc for approval.

Players Inc shall respond to such submissions in writing to Company, signifying
approval or disapproval in the case of each player's name so requested within
fifteen (15) business days or such submissions shall be deemed approved.

Company may submit requests in writing to Players Inc for additions, deletions,
or substitutions of players' names and Players Inc shall respond to such
requests within fifteen (15) business days or such submissions shall be deemed
approved.

Company agrees and acknowledges that Players Inc shall review and approve or
disapprove in writing the quality and style of samples of artwork, plans,
photographs, and any other representations of licensed products produced by or
for Company (hereinafter collectively "artwork") and samples of each of the
licensed products, together with their packaging, hangtags, and wrapping
material. Any approval by Players Inc will be in writing. Company further agrees
and acknowledges that review and approval shall be before the manufacture, sale,
or distribution of such artwork, whichever occurs first, and no licensed
products shall be manufactured, sold, or distributed by Company without such
prior written approval of such artwork and such sample licensed products.
Players Inc shall respond in writing signifying approval or disapproval of such
submissions within 15 business days. Any request by Company for such approval
that is received by Players Inc and is not responded to within fifteen (15)
business days shall be deemed approved by Players Inc. Subsequent to final
approval, Company will send periodically a reasonable number of production
samples of licensed products to Players Inc to ensure quality control, and
should Players Inc require additional samples for any reason, Players Inc may
purchase such at Company's cost.

Company agrees and acknowledges that Players Inc shall review and approve or
disapprove in writing the use by Company of player names, likenesses, or both to
promote licensed products on or in any material pertaining to packaging,
hangtags,

3

--------------------------------------------------------------------------------



wrapping material, print ads, flyers, point-of-purchase displays, press
releases, catalogues, trade show booths and exhibits, or any other written
material or medium, including but not limited to electronic, interactive or
internet use. Any approval by Players Inc shall be in writing. Company further
agrees and acknowledges that review and approval shall be before implementation
of such promotional material. Players Inc shall respond in writing signifying
approval or disapproval within fifteen (15) business days. Any such request by
Company for approval that is received by Players Inc and is not responded to
within fifteen (15) business days shall be deemed approved by Players Inc.
Company further agrees and acknowledges that the number of players included in
any such use, if approved, shall be a minimum of six, and shall be selected from
the Player Agreement Report. Player names, likenesses, or both so used shall be
written or displayed with equal prominence.

Company agrees and acknowledges that Players Inc shall review and approve or
disapprove in writing the use by Company of player names, likenesses, or both
(including, without limitation, action footage) in radio or television
commercials to promote licensed products. Any approval by Players Inc will be in
writing. Company further agrees and acknowledges that review and approval shall
be before production and dissemination of any such radio or television
commercial. Players Inc shall respond in writing signifying approval or
disapproval of such submissions within fifteen (15) business days. Any such
request by Company for approval that is received by Players Inc and is not
responded to within fifteen (15) business days shall be deemed approved by
Players Inc. Company further agrees and acknowledges that the number of players
included in such commercials, if approved, shall be a minimum of six and shall
be selected from the Player Agreement Report. The players used in such
commercials shall be shown with equal prominence. Company further agrees and
acknowledges that Players Inc shall review all scripts and story boards before
any commercials shall be made or shall be contracted for by Company.

Company agrees and acknowledges that Players Inc will negotiate with Company
regarding the amount of required additional payments to Players Inc separate
from and in addition to the guarantees or royalty payments included in the
Licensing Agreement, if Company requests to use player names, likenesses, or
both in accordance with this subsection 2(C), in any radio or television
commercials, print ads, point-of-purchase displays, packaging,

4

--------------------------------------------------------------------------------



hangtags, wrapping material, press releases, catalogues, flyers, trade show
booths and exhibits, or any other written or graphic material or medium,
including but not limited to electronic or interactive use, to promote licensed
products. Company further agrees and acknowledges that all contacts with such
players or their agents shall be made by Players Inc.

In the event Company wishes to secure an individual player or players to make
appearances to promote licensed products or to autograph licensed products,
Company agrees and acknowledges that the selection of such player and the
separate fee to Players Inc for such player services shall be subject to mutual
agreement between Company and Players Inc, provided, however that player's
autograph services may be secured on a non-exclusive basis only. Company may at
its discretion require that an autograph session be scheduled to witness the
player's autograph signing, provided that Company communicates to Players Inc in
writing at the time the request for the player's services is made that Company
will require that player perform such services at a witnessed session. Company
further agrees and acknowledges that all contact with the requested player or
his agents shall be made by Players Inc. Once the player has made the appearance
or performed the autograph service, payment shall be made immediately to Players
Inc. Any such payments shall be separate from and in addition to any royalties
or payments paid by Company under the Licensing Agreement or this Service
Agreement. Once the selection of such player and such separate fee have been
agreed upon by Company and Players Inc, in the event of cancellation of such
appearance or autographing (other than by player or Players Inc), Company shall
nevertheless be obligated to make such fee payment to Players Inc immediately
upon such cancellation.

Notwithstanding anything to the contrary hereinabove, Company shall be
permitted, without additional separate payment to Players Inc for players, to
show on counter card boxes: (1) six or more examples of the football trading
cards licensed herein, and/or (2) a list of six or more players' names whose
images or likenesses are used on the football trading cards licensed herein;
provided, however, that such cards are shown with equal prominence, and provided
further, however, that Players Inc shall retain all rights to prior written
approval contained hereinabove.

5

--------------------------------------------------------------------------------



PERIODIC STATEMENTS.

Company shall furnish to Players Inc, no later than thirty (30) days following
the last day of each May, August, November, and February of this Agreement, a
complete and accurate statement certified to be accurate by an authorized
representative of Company, showing the number, description, and gross purchase
price, of the licensed products distributed by Company during the preceding
quarterly reporting period, together with any returns made during such reporting
period. Once in every twelve-month period, Company shall furnish Players Inc
with a detailed statement certified by an officer of Company, showing the number
of gross sales of the licensed products covered by the Licensing Agreement.

Such statements shall be furnished to Players Inc whether or not any of the
licensed products have been purchased during the reporting period for which such
statement is due. The payment made hereunder (or the cashing of any check paid
hereunder) shall not preclude Players Inc from questioning the correctness
thereof at any time and, in the event any inconsistencies or mistakes are
discovered in connection therewith, they shall immediately be rectified and the
appropriate payment made by the appropriate party.

BOOKS AND RECORDS.

For a period of two (2) years following the termination or expiration of this
Agreement, Company shall maintain accurate books and records for itself and any
subsidiary or affiliated entity with respect to its sale of licensed products
under this Agreement and the Licensing Agreement. Said books and records shall
be subject to inspection and audit by Players Inc or its duly authorized
representative at reasonable times upon reasonable notice from Players Inc to
Company but in no event less than ten (10) business days notice. In addition,
Company shall cause any entity with which it contracts for services relating to
production of product to cause its books and records to be available for audit
and inspection by Players Inc to the extent necessary to confirm the audit of
Company. Company shall not interfere with such inspections and audits in any
way.

The cost of such inspections and audits shall be paid by Company if the result
of such inspections and audits indicates a difference of 2% or more, when
compared to the statement certified to be accurate by an officer of Company for
the twelve month period

6

--------------------------------------------------------------------------------



covered by such statement, or the cost of such inspections and audits as the
result of an inspection or audit performed by Players Inc shall be paid by
Players Inc if such difference is less than 2%.

In the event any inconsistencies or mistakes are discovered as a result of such
inspections and audits, they shall be rectified immediately and the appropriate
payment shall be made immediately by the appropriate party.

COMPANY DATABASE. Licensee agrees to distribute to its customer database, in
conjunction with Players Inc, one (1) promotional email per License Period. 
Content for such promotional emails shall be provided jointly by Licensee and
Players Inc and subject to mutual agreement of both parties. Licensee agrees
that content provided by Players Inc may promote Players Inc licensees,
sponsors, partners, or branded programs, properties, or events, excluding any
companies and/or products competitive with Licensee unless approved by Licensee.

TRADING CARDS.

Company shall provide to Players Inc free of charge the following:

Prior to December 1 of each NFL season, for each player included in the licensed
products, [INFORMATION SUBJECT TO AN APPLICATION FOR CONFIDENTIAL TREATMENT.];

Prior to December 1 of each NFL season, for Players Inc, [INFORMATION SUBJECT TO
AN APPLICATION FOR CONFIDENTIAL TREATMENT.].

COPYRIGHT AND TRADEMARK NOTICES.

Company shall prominently place or cause to be placed Players Inc's "NFLPLAYERS"
trademark or trademarks (hereinafter "Players Inc's Trademark") on the licensed
products and on packaging, wrapping, advertising (both print and media
regardless of medium, e.g., broadcast, Internet, etc.), and any other material,
including trade show booths and exhibits, sales catalogues, and other
sales/marketing materials in connection with such licensed product(s) that are
publicly distributed or relating to such licensed product(s).

7

--------------------------------------------------------------------------------



Players Inc's Trademark appearing on the licensed product(s) and on all
materials in connection with the licensed product(s) distributed, or relating to
such licensed product(s), shall appear precisely according to the specifications
set forth in Appendix B attached hereto, which may be amended from time to time
by Players Inc, without variation.

Additionally, Company shall imprint or cause to be imprinted the following text
on any such licensed product(s) and/or materials therefore:



 

"Officially Licensed Product of

PLAYERS INC"



and



"visit NFLPLAYERS.COM"



The specific text imprinted shall be subject to Players Inc's sole discretion.

For any licensed product, Company shall also prominently place Players Inc's
Trademark and a Players Inc "content box" on all NFL football pages of Company's
website and on any other page within such website that utilizes the rights
licensed hereunder. "Content box" shall be defined as editorial, sweepstakes or
other promotional content designed and developed by Players Inc. The placement
of Players Inc's Trademark and "content box" shall be in the upper section of
the page and immediately visible. The logo and "content box" on each page shall
contain the Players Inc URL as follows: NFLPLAYERS.COM and shall serve as a
hyperlink to the Players Inc website at www.nflplayers.com.

TERM.

The term of this Agreement shall extend from [INFORMATION SUBJECT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT.] (hereinafter referred to as the
Original License Period) unless terminated in accordance with the provisions
hereof. Licensee may renew this Agreement for a Second License Period from
[INFORMATION SUBJECT TO AN APPLICATION FOR

8

--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT.]

provided Licensee has materially fulfilled its obligations hereunder in the
Original License Period. Notice of desire to renew shall be given by Licensee no
later than [INFORMATION SUBJECT TO AN APPLICATION FOR CONFIDENTIAL TREATMENT.]
in the Original License Period. Licensee may renew this Agreement also for a
Third License Period from [INFORMATION SUBJECT TO AN APPLICATION FOR
CONFIDENTIAL TREATMENT.] to February 28, 2010, provided Licensee has faithfully
fulfilled its obligations hereunder in the Second License Period. Notice of
desire to renew shall be given by Licensee no later than [INFORMATION SUBJECT TO
AN APPLICATION FOR CONFIDENTIAL TREATMENT.] of the Second License Period.

Company acknowledges and agrees that Company has and shall have no right to
extend or renew this Agreement beyond the term and renewal options, if any,
stated herein. No conduct by either Players Inc or Company shall create, imply,
or infer a new license agreement, service agreement, or extension of the stated
term and renewal options, if any, of this Agreement or the Licensing Agreement,
unless same is specifically set forth in a written agreement signed by both
Players Inc and Company. Company's agreement that this Agreement is subject to
the term and renewal options, if any, stated herein, in all events whatsoever,
is a material inducement for Players Inc to enter into this Agreement.

Notwithstanding anything to the contrary, this Agreement is coextensive with the
Licensing Agreement, and termination of the Licensing Agreement shall result in
termination of this Agreement. As provided in the Licensing Agreement,
termination of this Agreement shall result in termination of the Licensing
Agreement.

COMPENSATION.

In consideration of the payment of one dollar, and other good and valuable
consideration hereby acknowledged as received, Players Inc agrees to provide
Company with the services listed in this Agreement.

Company agrees to spend the following total amounts on activities which
stimulate and promote the market for licensed product(s) through player
appearances, highlighting, autographing, or

9

--------------------------------------------------------------------------------



endorsements, and/or Players Inc branded programs, properties, or events (herein
after "marketing payments"), subject to prior written approval by Players Inc of
such activities:

For the Original License Period, $[INFORMATION SUBJECT TO AN APPLICATION FOR
CONFIDENTIAL TREATMENT.] minimum spend on player autographs, highlighting and
appearance fees, $[INFORMATION SUBJECT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.] for the 2007 Stay Cool in School program, $[INFORMATION SUBJECT TO
AN APPLICATION FOR CONFIDENTIAL TREATMENT.] minimum spend for the NFL Players
Rookie Premiere (not to include player appearance fees) against actual costs
such as stadium rental, player transportation, player rooms, player meals,
hospitality, jerseys, etc., $[INFORMATION SUBJECT TO AN APPLICATION FOR
CONFIDENTIAL TREATMENT.] to support [INFORMATION SUBJECT TO AN APPLICATION FOR
CONFIDENTIAL TREATMENT.], $[INFORMATION SUBJECT TO AN APPLICATION FOR
CONFIDENTIAL TREATMENT.] on marketing and advertising to promote the football
card category, [INFORMATION SUBJECT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.] hobby packs for [INFORMATION SUBJECT TO AN APPLICATION FOR
CONFIDENTIAL TREATMENT.] to be delivered by [INFORMATION SUBJECT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT.] and $[INFORMATION SUBJECT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT.] on a mutually agreed upon PLAYERS INC
activity or marketing initiatives.

For the Second License Period, if applicable, $[INFORMATION SUBJECT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT.] minimum spend on player autographs,
highlighting and appearance fees, $[INFORMATION SUBJECT TO AN

10

--------------------------------------------------------------------------------



APPLICATION FOR CONFIDENTIAL TREATMENT.] for the 2008 Stay Cool in School
program, $[INFORMATION SUBJECT TO AN APPLICATION
CONFIDENTIAL TREATMENT.] minimum spend for the NFL Players Rookie Premiere (not
to include player appearance fees) against actual costs such as stadium rental,
player transportation, player rooms, player meals, hospitality, jerseys, etc.),
$[INFORMATION SUBJECT TO AN APPLICATION FOR CONFIDENTIAL TREATMENT.] to support
[INFORMATION SUBJECT TO AN APPLICATION FOR CONFIDENTIAL TREATMENT.],
$[INFORMATION SUBJECT TO AN APPLICATION FOR CONFIDENTIAL TREATMENT.] on
marketing and advertising to promote the football card category, [INFORMATION
SUBJECT TO AN APPLICATION FOR CONFIDENTIAL TREATMENT.] hobby packs for the
[INFORMATION SUBJECT TO AN APPLICATION FOR CONFIDENTIAL TREATMENT.] to be
delivered by [INFORMATION SUBJECT TO AN APPLICATION FOR CONFIDENTIAL TREATMENT.]
and $[INFORMATION SUBJECT TO AN APPLICATION FOR CONFIDENTIAL TREATMENT.] on a
mutually agreed upon PLAYERS INC activity or marketing initiatives.

For the Third License Period, if applicable, $[INFORMATION SUBJECT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT.] minimum spend on player autographs,
highlighting and appearance fees, $[INFORMATION SUBJECT TO AN APPLICATION FOR
CONFIDENTIAL TREATMENT.] for the 2009 Stay Cool in School program, $[INFORMATION
SUBJECT TO AN APPLICATION FOR CONFIDENTIAL TREATMENT.] minimum spend for the NFL
Players Rookie Premiere (not to include player appearance fees) against actual
costs such as stadium rental, player transportation, player rooms, player meals,

11

--------------------------------------------------------------------------------



hospitality, jerseys, etc., $[INFORMATION SUBJECT TO AN APPLICATION FOR
CONFIDENTIAL TREATMENT.] to support [INFORMATION SUBJECT TO AN APPLICATION FOR
CONFIDENTIAL TREATMENT.], $[INFORMATION SUBJECT TO AN APPLICATION FOR
CONFIDENTIAL TREATMENT.] on marketing and advertising to promote the football
card category, [INFORMATION SUBJECT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.] hobby packs for [INFORMATION SUBJECT TO AN APPLICATION FOR
CONFIDENTIAL TREATMENT.] to be delivered by [INFORMATION SUBJECT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT.] and $[INFORMATION SUBJECT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT.] on a mutually agreed upon PLAYERS INC
activity or marketing initiatives.

Such activities shall not include standard and customary industry trade
advertising and sales materials. At the end of each Service Period, if Company
has not spent the required amount as marketing payments, a payment equal to the
amount of the difference shall be made by Company to Players Inc no later than
April 1 following the end of such Service Period. Company shall provide
documentation that such approved expenditures have been made. The expenditure
documentation shall be provided on a quarterly basis and shall be certified by
an authorized representative of Company. Such documentation shall be subject to
inspection and audit by Players Inc on the same basis as Company's books and
records.

PAYMENTS AND NOTICES.

All transactions under this Agreement including, without limitation, all
payments and all notices, reports, statements, approvals, and other
communications, shall be with or made payable in the name of NATIONAL FOOTBALL
LEAGUE PLAYERS INCORPORATED, 2021 L Street NW, Suite 500, Washington, DC 20036,
or its assignee, where applicable. All correspondence, notices, approvals, and
other communications to Company shall be with The Topps Company, Inc., One
Whitehall Street, New York, NY 10004-2109.

12

--------------------------------------------------------------------------------

INDEMNIFICATION AND INSURANCE.

Company agrees that it will not during the term of this Agreement, or
thereafter, challenge the rights of Players Inc or NFLPA in and to the
trademarks or names owned by or licensed to Players Inc or NFLPA or any of the
rights licensed as specified in Section 2 of the License Agreement, or in any
way challenge the validity of the License Agreement or this Agreement.

Company further agrees to assist Players Inc or NFLPA to the extent necessary in
the procurement of any protection for the Licensed Rights or to protect any of
the Licensed Rights, and Players Inc, if it so desires, may commence or
prosecute at its own expense any claims or suits in its own name or in the name
of Company or join Company as a party thereto in instances where a court of
competent jurisdiction has determined that Company is an indispensable party.
Company shall notify Players Inc in writing of any infringement or imitations of
which Company becomes aware

For its own acts, Company hereby indemnifies Players Inc and undertakes to
defend Players Inc from and against any claims, suits, losses, damages, and
expenses (including reasonable attorneys' fees and expenses) arising out of any
acts or omissions of Company in conjunction with this Agreement, including but
not limited to the marketing, sale, distribution, or use of the Licensed Rights.
Company agrees to obtain, at its own expense, general liability insurance
providing adequate protection for Company and Players Inc against any such
claims or suits in amounts not less than [INFORMATION SUBJECT TO AN APPLICATION
FOR CONFIDENTIAL TREATMENT.]. Within thirty (30) days from the date hereof,
Company shall submit to Players Inc a fully paid policy or certificate of
insurance naming Players Inc as an insured party, requiring that insurer will
not terminate or materially modify such agreement without written notice to
Players Inc at least twenty (20) days in advance thereof.

Players Inc hereby indemnifies Company and undertakes to defend Company against,
and hold Company harmless from any liabilities, losses, damages, and expenses
(including reasonable attorneys' fees and expenses) resulting from claims made
or suits brought against Company based upon a breach of any obligation or
representation or warranty of Players Inc hereunder.

The indemnification obligations set forth in this Paragraph 8 shall survive the
expiration and/or termination of this Agreement.

13

--------------------------------------------------------------------------------

PARTNERSHIP.

Nothing herein contained shall be construed to place Company and Players Inc in
the relationship of partners or joint venturers, and Company shall not have the
power to obligate or bind Players Inc in any manner whatsoever.

WAIVER OR AMENDMENT.

None of the terms of this Agreement shall be waived or amended except by an
express agreement in writing signed by both parties. With the exception of the
Licensing Agreement, there are no representations, promises, warranties,
covenants, or undertakings other than those contained in this Agreement. No
written waiver shall excuse the performance of an act other than those specified
therein. The failure of either party hereto to enforce, or delay by either party
in enforcing, any of the Licensed Rights shall not be deemed a continuing waiver
or amendment thereof and either party may commence, within the time provided by
applicable law, appropriate legal proceeding(s) to enforce any or all of such
rights.

NON-ASSIGNABILITY.

Company shall not assign this Agreement without the prior written consent of
Players Inc.

SEVERABILITY.

This Agreement is intended to be performed in accordance with, and only to the
extent permitted by, all applicable laws, ordinances, rules, and regulations. If
any provision of this Agreement or the application thereof to any person or
circumstance shall be invalid or unenforceable, for any reason and to any
extent, but the extent of such invalidity or unenforceability does not destroy
the basis of the bargain between the parties as expressed herein, the remainder
of this Agreement and the application of such provision to other persons or
circumstances shall not be affected thereby, but rather shall be enforced to the
greatest extent permitted by law.

NON-DISCLOSURE.

Players Inc agrees that all information, material, documentation, data and
reproductions relating to Company's business (including, without limitation, the
style and/or appearance of Company's trading cards), trademarks or the licensed
products (the "Confidential Information") shall be held in strict confidence by
Players Inc. The nature and contents of the Confidential Information shall not
be disclosed to any employee, person, firm or entity other than NFLPA (and other
than on a "need-to-know" basis), or used without the prior written permission of
Company. It is agreed that Confidential Information shall not include any
information or data which (a) is already known to Players Inc or NFLPA,
independent of Company providing the Confidential Information; (b) is or becomes
publicly known through no wrongful act of Players Inc or NFLPA; or (c)

14

--------------------------------------------------------------------------------



is independently developed by Players Inc or NFLPA without reference to any
Confidential Information provided by Company.

15

--------------------------------------------------------------------------------

CONSTRUCTION.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York of United States of America, except that State's
conflict-of-laws provisions, to the extent they are inconsistent with the terms
of this Section 13. The parties consent to the jurisdiction of the State of New
York and designate the courts of the State of New York as the venue for any
dispute arising out of, under, or relating to this Agreement.

IN WITNESS WHEREOF, Company and Players Inc have caused this Agreement to be
signed by their authorized representatives, as of the day and year first above
written.

The Topps Company, Inc.

National Football League
Players Incorporated

By: /s/ Warren Friss

By: /s/ Douglas F. Allen

By: Title: Vice President

Title: President

Date: 3/18/07

Date: __12/10/06

16

--------------------------------------------------------------------------------

